DETAILED ACTION
This action is responsive to the following communications: Application filed on August 10, 2020.
Claims 1-18 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWAMURA et al. (US 2017/0272009).
Regarding independent claim 1, KAWAMURA et al disclose that a control device (Fig. 2) for an on-board device to be installed in a vehicle (Fig. 1), the on-board device including an actuator (Fig. 2:20) and supplied with power by a first power source and a second power source (Fig.2: 43,44),
the control device comprising:
a housing having an electronic device housing space (Fig.1: Vehicle);
a first connector portion (Fig.2:31a) provided to the housing and having a first positive terminal and a second positive terminal (Fig.2: 32a),
wherein the first positive terminal is adapted to be connected to a positive electrode of the first power source (43), and
wherein the second positive terminal is adapted to be connected to a positive electrode of the second power source (44);
a second connector portion (Fig.2:31b) provided to the housing separately from the first connector portion and having a first negative terminal and a second negative terminal (Fig.2:32b),
wherein the first negative terminal is adapted to be connected to a negative electrode of the first power source (43) or a vehicle grounding member (GL1), and
wherein the second negative terminal is adapted to be connected to a negative electrode of the second power source (44) or the vehicle grounding member (GL2);
a ground portion formed of an electrically conductive material (Fig.2: GL1) and housed in the electronic device housing space;
a first driver circuit (Fig.2: 50) housed in the electronic device housing space and connected between the ground portion (GL1) and the positive electrode of the first power source (43),
wherein the first driver circuit is supplied with power from the first power source (43), and includes a first inverter (Fig.2:50; [0034]; “ The first drive circuit 50 is constituted as a well-known three-phase inverter”) configured to drive and control the actuator;
a second driver circuit (Fig.2: 60) housed in the electronic device housing space and connected between the ground portion (GL2) and the positive electrode of the second power source (44),
wherein the second driver circuit is supplied with power from the second power source, and includes a second inverter ([0039]) configured to drive and control the actuator; and
a processor (Fig.2: 55,65) housed in the electronic device housing space and including a first microprocessor (55) and a second microprocessor (65),
wherein the first microprocessor (55) is supplied with power from the first power source (43) and is configured to output a first command signal (Fig.2: Sm1) for controlling the first inverter, and
wherein the second microprocessor (65) is supplied with power from the second power source and is configured to output a second command signal (Fig.2: Sm2) for controlling the second inverter.

Regarding claim 5, KAWAMURA et al disclose that
wherein a supply voltage ([0068]; Vba1) of the first power source differs from a supply voltage of the second power source ([0068]; vba2),
wherein the first connector portion includes a first connector for the first positive terminal and a first connector for the second positive terminal, and
wherein the first connector for the first positive terminal and the first connector for the second positive terminal are provided to the housing so as to be separate from each other (Fig.2).

Regarding claim 6, KAWAMURA et al disclose that wherein the first negative terminal and the second negative terminal are formed of a same electrically conductive material as each other ([0032]; “frame grounds”).

Regarding claim 9, KAWAMURA et al disclose that the control device further comprising:
a first sensor (Fig.2:54) provided between the ground portion and the first negative terminal and configured to measure current between the ground portion and the first negative terminal; and
a second sensor (Fig.2:64) provided between the ground portion and the second negative terminal and configured to measure current between the ground portion and the second negative terminal,
wherein the processor is configured to detect a fault (Fig.4: S70) of the control device based on an output signal from the first sensor or an output signal from the second sensor.

Regarding claim 10, KAWAMURA et al disclose that wherein when a difference between the current measured by the first sensor and the current measured by the second sensor is equal to or above a predetermined value, the processor determines that a fault has occurred in the control device (Fig. 4).

 Regarding claim 11, KAWAMURA et al disclose that wherein when the processor determines that a fault has occurred in the control device based on the output signal from the first sensor or the output signal from the second sensor, the processor corrects the first command signal or the second command signal so as to place a limit on a value of current flowing through the actuator (Fig. 4).

Regarding claim 12, KAWAMURA et al disclose that wherein the processor includes a storage unit having a non-volatile memory, and
wherein when the processor determines that a contact fault has occurred at the first negative terminal or the second negative terminal in the second connector portion based on the output signal from the first sensor or the output signal from the second sensor, a record of the contact fault is stored in the storage unit (Fig.4 and [0071]).

Regarding claim 13, KAWAMURA et al disclose that,
wherein when an indication of at least one of the output signals from the first and second sensors is equal to or above a predetermined value, the processor determines that a fault has occurred in the control device ([0074]-[0075]).

Regarding claim 14, KAWAMURA et al disclose that wherein the processor is further configured to determine whether a short-circuit fault ([0035]) has occurred in the electronic device housing space, based on comparison between the output signal from the first sensor and a value of current that flows through the actuator in accordance with an output from the first driver circuit or comparison between the output signal from the second sensor and a value of current that flows through the actuator in accordance with an output from the second driver circuit (Fig.4 and [0075]).

Regarding claim 15, KAWAMURA et al disclose that wherein when the processor determines that a fault has occurred in the control device based on the output signal from the first sensor or the output signal from the second sensor, the first microprocessor maintains output of the first command signal and the second microprocessor maintains output of the second command signal (Fig. 4 and Fig. 3).

Regarding claim 16, KAWAMURA et al disclose that wherein the processor is configured to:
estimate, based on the first command signal (Fig. θs*), a value of current (Fig. 2: Iu1) that flows through the actuator (30) in accordance with an output from the first driver circuit; and
estimate, based on the second command signal (Fig. 2: Th), a value of current (Fig.2: Iu2) that flows through the actuator in accordance with an output from the second driver circuit (Fig. 2).

Regarding claim 17, KAWAMURA et al disclose that wherein the processor includes an inter-microcomputer communication unit (Fig. 3 and [0043]) configured to transmit and receive signals between the first microprocessor and the second microprocessor, and
wherein when the processor determines that a fault has occurred in the control device based on the output signal from the first sensor or the output signal from the second sensor, the processor adjusts the first command signal so that a value of current flowing through the first negative terminal does not exceed a current capacity of the first negative terminal or adjusts the second command signal so that a value of current flowing through the second negative terminal does not exceed a current capacity of the second negative terminal (Fig. 4).

Regarding claim 18, KAWAMURA et al disclose that wherein the processor includes an inter-microcomputer communication unit configured to transmit and receive signals between the first microprocessor and the second microprocessor,
wherein the first microprocessor is connected between the ground portion and the positive electrode of the first power source, and
wherein the second microprocessor is connected between the ground portion and the positive electrode of the second power source (Fig.2, Fig. 3 and [0043]).

Allowable Subject Matter
Claims 1, 2-4, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-‘8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846